No

oa

A)

 

Case 2:19-cv-00168-JAD-DJA Document 19 Filed 07/05/19 Page 1 of 3

LESLIE MARK STOVALL. ESQ.
Nevada Bar No. 2566

ROSS H. MOYNIHAN, ESQ.
Nevada Bar No. 11848
STOVALL & ASSOCIATES
2301 Palomino Lane

Las Vegas. NV 89107
Telephone: (702) 258-3034
Facsimile: (702) 258-0093
court(@lesstovall.com
Attorneys for Plaintiff

UNITED STATES DISTRICT COURT
DISTRICT NEVADA

KATHERINE MAYORGA, individually.

Plaintift 2:19-cv-00168-JAD-CWH

VS.

CRISTIANO RONALDO, individually.
Does I-XX and Roe Corporations I-XX:

)
)
)
)
)
)
)
)
Defendant (s). )
)

 

OBJECTION TO NOTICE OF NON-OPPOSITION

 

Comes up plaintiff objected to the notice of non-opposition filed by the defendants on

July 3, 2019. This objection is made based upon the points authorities attached hereto please and

papers on file with court.
DATED this ' day of July. 2019.
orn

LESLIE MARK STOVALL, ESQ.
Nevada Bar No. 256
Attorneys for Plaintiff

   

 
wo

oO Oo Pe SYN ON

1]
12
13
14
15
16
17
18
19
20
21
22

24
25
26
27
28

 

Case 2:19-cv-00168-JAD-DJA Document 19 Filed 07/05/19 Page 2 of 3

POINTS AND AUTHORITIES
A. Defendants Motion to Seal

Plaintiff did not file an opposition to defendant’s motion to seal the record. To the extent that
the notice of non-opposition notifies the court that an opposition was not filed within the 14 days
allowed by local rule 7.2 B the plaintiff has no objection.

Defense counsel notified the plaintiff that a motion to seal and a motion to dismiss or in the
alternative to compel arbitration would be filed with the court. Plaintiff advised defense counsel that
should they file a motion to seal and motion to dismiss that he would be in a 2 to 3 week jury trial
commencing July 2, 2019, the department blank of the Clark County District Court in case number

entitled Peterson versus medic West, Inc., and that an extension of time would be needed
to file an opposition. The commencement date of the jury trial of Peterson was moved on several
occasion and currently is the set to commence July 8, 2019. Plaintiff's counsel was surprised that
the defense would file a non-opposition on the motion to seal without first contacting plaintiff's
counsel. NRPC 3.5 A.

The defendants motion requests that the court seal the record. or at a minimum, the briefing
concerning defendants motion to dismiss or to compel arbitration. the motion to seal and all related
briefing. As alleged in the complaint, the validity of the settlement agreement which contains the
nondisclosure and arbitration clauses is at issue in this case. Ultimately. whether the record of this
case should be sealed will be based upon the validity of the settlement agreement. The plaintiff
would suggests that orders sealing the record be limited as requested in the alternative by the
defense, until such time the court determines the validity of the settlement agreement which contains
the confidentiality and arbitration provisions rewlied upon by the defense.

B. Motion to Dismiss or to Compel Arbitration.

On June 14, 2019 the defendant filed a motion for leave to file it’s motion to dismiss or

compel arbitration having pages in excess allowed by local rule 7.3(b). Plaintiff has not received an

order allowing defendant to file a motion in excess of 24 pages.

 
tN

ao

a

aD

tM Nw
a i)

i)
rs

 

 

Case 2:19-cv-00168-JAD-DJA Document 19 Filed 07/05/19 Page 3 of 3

Plaintiff filed a proof of service of the summons and compliant with the court on June 20,
2019. The defendant was served the summons and complaint pursuant to Article 5 of the Hague
Service Convention on April 10, 2019. The defendant was served the summons and complaint
pursuant to Article 10 of the Hague Service Convention on June 7, 2019.

A motion to exceed the page limits must be filed before the motion or brief is due. LR 7-3(c).
It would appear that the motion to exceed page limits was untimely based upon the dates of service
under Article 5 and 10 of the Hague Service Convention.

If the filing date of the plaintiffs proof of service is used to determine the due date for
answer or responsive pleading, the motion to exceed pages limits is was timely filed. However, the
filing of a motion to exceed page limits does not stay the deadline for the underlying motion or brief.
In the absence of a court order by the deadline for the underlying motion or brief, the motion to
exceed page limits is deemed denied. LR 7-3(c).

Accordingly, it appears that an opposition to the motion to dismiss or compel arbitration was
not due from the plaintiff, and the notice of non-opposition as it pertains to the motion to dismiss

or compel arbitration is improper.

DATED this day of July. 2019.

 

 

LESLIE MARK STOVALL, ESQ.
Nevada Bar No. 2566

ROSS MOYNIHAN, ESQ.
Nevada Bar No. 11848
STOVALL & ASSOCIATES
Attorneys for Plaintiff

i)

 
